Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 9/15/2022, the amendment/reconsideration has been considered.  Claims 1-16 and 21-24 are pending for examination.
Response to Arguments
Applicant's arguments are mmot in light of the new ground of rejections set forth below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “contemporaneous with a discovery of the wireless access point by the processor, autonomously establish the communication channel extending between the motor vehicle and the wireless access point using the first value and the second authentication value, wherein the
communication channel autonomously established contemporaneously with the discovery of the
wireless access point by the processor…” which is not supported by the originally filed application.  The  specification does not disclose establishing a communication channel contemporaneously with a discovery of the wireless access point.  Without a sufficient disclosure, a reasonably interpretation would be to establish a connection subsequent to a discovery of the destination.  All new matters are required to be deleted from the claims.  Claims 2-16 are similarly rejected. 
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	a) Claim 1 recites “contemporaneous with a discovery of the wireless access point by the processor, autonomously establish the communication channel extending between the motor vehicle and the wireless access point using the first value and the second authentication value, wherein the
communication channel autonomously established contemporaneously with the discovery of the
wireless access point by the processor….”  It is unclear how a communication channel to a wireless access point can be established in the same time as a discovery of the wireless access point.  For the sake of the examination, Examiner interprets as “subsequent to a discovery of the wireless access point by the processor, autonomously establish the communication channel extending between the motor vehicle and the wireless access point using the first value and the second authentication value, wherein the communication channel autonomously established subsequent to a discovery of the wireless access point by the processor….”  Claims 2-16 are similar rejected.
	b) Claim 6 recites “The system of claim 1, wherein the device comprises a remote secure network resource, and wherein the processor is further configured to: establish an additional communication channel extending from the motor vehicle to the wireless access point before autonomously establishing the communication channel between the motor vehicle and the wireless access point, wherein the additional communication channel comprises a wireless communication channel.” This conflicts with the parent claim 1’s requirement that the autonomously established communication channel as recited in claim 1 is an original wireless coupling of the motor vehicle and the wireless access point.  Applicant is required to clarify.  For the same of the examination, Examiner assumes any type of communication channel and any relationship between the communication channels.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ALRABADY et al (US 2009/0291637) in view of Alrabady et al (US 9800413, hereafter Alrabady’413).
As to claim 1, ALRABADY discloses a system comprising a processor to autonomously establish a
communication channel extending between a motor vehicle and a wireless access point, the
processor configured to: 
autonomously retrieve, in response to a predetermined trigger event, data taken from the
motor vehicle's internal storage ([0032], “the vehicle 40 can store and retrieve its own key pair, as well as public keys of other devices, such as the wireless access point 70. When a vehicle first encounters a
wireless access point, however, neither the vehicle nor the access point is likely to already have the other's public key, among other pieces of identifying information. Accordingly, it is advantageous to establish a method of key and information exchange that enables each wireless network participant
to securely communicate with the other”; [0060], “The vehicle can temporarily store the exchanged security credentials pending any further input”; [0063], “The vehicle can store the security information generated and/or exchanged during the WPS session and use it in future secure communication with the wireless access point as a result of accepting the WPS session”. Here, the triggering event is the vehicle encounters a wire access point or “future secure communication with the wireless access point”, wherein the public keys of the wireless access point is automatically retrieved  by the vehicle from its storage) or a memory of a device coupled to the motor vehicle, the device different than the wireless access point, the data including a first value uniquely identifying the wireless access point and a second authentication value (0032], “the vehicle 40 can store and retrieve its own key pair, as well as public keys of other devices, such as the wireless access point 70”);
contemporaneous with a discovery of the wireless access point by the processor, autonomously establish the communication channel extending between the motor vehicle and the wireless access point using the first value and the second authentication value (see 112 rejection and Examiner’s interpretation above.  See citation and explanation above, to establish the future communication using the stored key pair as well as public keys of other devices such as the wireless access point, wherein the step of establishing a future communication channel with the wireless access point using stored keys is not disclosed to require a human intervention),
wherein the communication channel autonomously established contemporaneously with the discovery of the wireless access point by the processor comprises a wireless coupling of the motor vehicle and the wireless access point, and said wireless coupling is autonomously established (see 12 rejection and Examiner’s interpretation in the 112 rejection section above.  See citation and explanation in rejection to the preceding limitation above); and
autonomously transmit or receive a payload over the communication channel (see citation and examination above, the future communication);
wherein the autonomous establishment of the communication channel, including the autonomous retrieval of the first value and the second authentication value from the motor
vehicle's internal storage (see citation and explanation in rejection to limitation 1) or the memory of the device coupled to the motor vehicle in response to the predetermined trigger event, the autonomous establishment of the communication channel, and the autonomous transmission or reception, is not dependent on any inputs by a human into a user interface of the motor vehicle (see citation  in rejection limitation 1, wherein the establishing further communication using the retrieved data does not require any inputs by a human into a user interface of the motor vehicle.  Also see [0039], “removing the need for manual operation of one or more devices coupled to the vehicle 40 to establish the vehicle as a participant in a wireless network using WPS activation”).
	However, ALRABADY does not expressly disclose that the wireless coupling of the motor
vehicle and the wireless access point using the stored keys is an original wireless coupling of the motor vehicle and the wireless access point.  Alrabady’413 discloses a concept of using pre-stored keys for an original wireless coupling of a motor vehicle and a wireless access point (col. 5, lines 48-56, “The processor 66 stores the public keys and unique identifiers for the remote devices in memory 68 before the VCS 52 is installed on the vehicle or at some other time during the production process of the vehicle. This enables the manufacturer of the vehicle, or another trusted entity, to control which the information that is stored in memory 68 on the VCS 52. Thus, the manufacturer, or trusted entity, is able to ensure that only public keys corresponding to valid remote devices are stored on the VCS 52”; figure 1 and col. 2, lines 50-53, “The vehicle 10 includes a chassis 12, a body 14, four wheels 16 and a vehicle communication system (VCS)”; col. 3, lines 40-50, “the VCS 52 includes a processor 66”; col. 3, lines 18-22,”via a wireless network access point”).
	Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine ALRABADY with Alrabady’413.  The suggestion/motivation of the combination would have been to ensure that only public keys corresponding to valid remote devices are stored on the VCS 52 (Alrabady’413, col. 5, lines 48-56).
As to claim 8, ALRABADY discloses a system comprising a processor to operate in a motor vehicle in an unattended power state ([0040], “in a low-power mode”)), the processor configured to:
obtain, in response to a predetermined trigger event, data taken from the motor vehicle's
internal storage (see citation and explanation in rejection to claim 1, limitation 1) or a memory of a first device coupled to the motor vehicle, the data including a first value and a second authentication value, the first value uniquely identifying a second remote device comprising a wireless access point that is different than the first device (see citation in rejection to claim 1, limitation 1, and figures 1-3, the wireless access point is different from any of the other devices);
contemporaneous with a discovery of the wireless access point by the processor, establish a communication channel extending between the motor vehicle and the wireless access point using the first value and the second authentication value (See 112 rejection and Examiner’s interpretation in the 112 rejection above.  See similar rejection to claim 1),
wherein the communication channel autonomously established contemporaneously with the discovery of the wireless access point by the processor comprises a wireless coupling of the motor vehicle and the wireless access point, and said wireless coupling is autonomously established (see 12 rejection and Examiner’s interpretation in the 112 rejection section above.  See citation and explanation in rejection to the preceding limitation above); and
transmit or receive a payload over the communication channel (see similar rejection to claim 1).
However, ALRABADY does not expressly disclose that the wireless coupling of the motor
vehicle and the wireless access point using the stored keys is an original wireless coupling of the motor vehicle and the wireless access point.  Alrabady’413 discloses a concept of using pre-stored keys for an original wireless coupling of a motor vehicle and a wireless access point (col. 5, lines 48-56, “The processor 66 stores the public keys and unique identifiers for the remote devices in memory 68 before the VCS 52 is installed on the vehicle or at some other time during the production process of the vehicle. This enables the manufacturer of the vehicle, or another trusted entity, to control which the information that is stored in memory 68 on the VCS 52. Thus, the manufacturer, or trusted entity, is able to ensure that only public keys corresponding to valid remote devices are stored on the VCS 52”; col. 3, lines 40-50, “The VCS 52 is coupled to a vehicle…the VCS 52 includes a processor 66”; col. 3, lines 18-22, ”via a wireless network access point”).
	Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine ALRABADY with Alrabady’413.  The suggestion/motivation of the combination would have been to ensure that only public keys corresponding to valid remote devices are stored on the VCS 52 (Alrabady’413, col. 5, lines 48-56).
As to claim 21, ALRABADY discloses a system comprising a processor to operate in a motor vehicle in an unattended power state, the processor configured to:
obtain, in response to a predefined trigger event, data taken from the motor vehicle's internal storage or a memory of a first device coupled to the motor vehicle, the data including a first value and a second authentication value, the first value uniquely identifying a second remote device comprising a wireless access point that is different than the first device (see citation in rejection to claim 1, limitation 1, and figures 1-3, the wireless access point is different from any of the other devices);
autonomously establish a communication channel extending between the motor vehicle and the wireless access point using the first value and the second authentication value, wherein the autonomously established communication channel comprises a wireless coupling of the motor vehicle and the wireless access point, and said wireless connection is autonomously established (see similar rejection to claim 1); and 
transmit or receive a payload over the communication channel (see similar rejection to claim 1).
However, ALRABADY does not expressly disclose that the wireless coupling of the motor
vehicle and the wireless access point using the stored keys is an original wireless coupling of the motor vehicle and the wireless access point.  Alrabady’413 discloses a concept of using pre-stored keys for an original wireless coupling of a motor vehicle and a wireless access point (col. 5, lines 48-56, “The processor 66 stores the public keys and unique identifiers for the remote devices in memory 68 before the VCS 52 is installed on the vehicle or at some other time during the production process of the vehicle. This enables the manufacturer of the vehicle, or another trusted entity, to control which the information that is stored in memory 68 on the VCS 52. Thus, the manufacturer, or trusted entity, is able to ensure that only public keys corresponding to valid remote devices are stored on the VCS 52”; col. 3, lines 40-50, “The VCS 52 is coupled to a vehicle…the VCS 52 includes a processor 66”; col. 3, lines 18-22, ”via a wireless network access point”).
	Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine ALRABADY with Alrabady’413.  The suggestion/motivation of the combination would have been to ensure that only public keys corresponding to valid remote devices are stored on the VCS 52 (Alrabady’413, col. 5, lines 48-56).
As to claim 2, ALRABADY discloses the system of claim 1, wherein the communication channel comprises a first communication channel, and wherein the data is taken from content received over a second communication channel that is different than the first communication channel (see citation in rejection to claim 1, limitations; also see figure 3, wherein the future communication channel is different from the WPS channel that the stored data was received).
As to claim 3, ALRABADY discloses the system of claim 2, the first communication channel includes a layer of security not present in the second communication channel (see rejection to claim 2, wherein the first communication channel is WI-FI protocol, and the second communication channel is WPS protocol), and wherein the processor is further configured to decrypt the first value and the second authentication value from the received content ([0031], “an encrypted channel…public key cryptography” implies decryption).
As to claim 4, ALRABADY discloses the system of claim 2, wherein the first communication channel is established using a first wireless interface associated with the motor vehicle (see citation in rejection to claim 1, limitation 1, the Wi-Fi interface), and wherein the second communication channel is established using a second wireless interface that is different than the first wireless interface (see citation in rejection to claim 1, WPS interface).
As to claim 5, ALRABADY discloses the system of claim 1, wherein autonomously retrieve the first value uniquely identifying the wireless access point and the second authentication value in
response to the predetermined trigger event further comprises autonomously retrieve the first
value uniquely identifying the wireless access point or the second authentication value from
embedded values contained in the motor vehicle's internal storage (see rejection to claim 1, limitation 1).
As to claim 6, ALRABADY discloses the system of claim 1, wherein the device comprises a remote secure network resource, and wherein the processor is further configured to: establish an additional communication channel extending from the motor vehicle to the wireless access point before autonomously establishing the communication channel between the motor vehicle and the wireless access point, wherein the additional communication channel comprises a wireless communication channel (see 112 rejection and Examiner’s interpretation above.  See citation in rejection to claim 1, the WPS communication channel, see figure 3); 
wherein autonomously retrieve the first value uniquely identifying the wireless access point and the second authentication value in response to the predetermined trigger event further comprises autonomously retrieve the first value uniquely identifying the wireless access point or the second authentication value from content received over the additional wireless communication channel (figure 3).
As to claim 7, ALRABADY discloses the system of claim 1, wherein the device comprises a mobile
device (figures 1-3, portable wireless device).
As to claim 9, ALRABADY discloses the system of claim 8, wherein the obtain the first value uniquely identifying the second remote device and the second authentication value from the motor vehicle's internal storage or the memory of the first device in response to the predetermined trigger event, the establishment of the communication channel, and the transmission or reception are performed autonomously without any dependency any inputs by a human into a user interface of the motor vehicle (see citation and explanation in rejection to claim 1).
As to claim 10, ALRABADY discloses the system of claim 8, wherein the communication channel
comprises a first communication channel, and wherein the data is taken from content received
over a second communication channel that is different than the first communication channel (see similar rejection to claim 2).
As to claim 11, ALRABADY discloses the system of claim I 0, the first communication channel includes a layer of security not present in the second communication channel, and wherein the processor is further configured to decrypt the first value and the second authentication value from the
received content (see similar rejection to claim 3).
As to claim 12, ALRABADY discloses the system of claim 10, wherein the first communication channel is established using a first wireless interface associated with the motor vehicle, and wherein the
second communication channel is established using a second wireless interface associated with
the motor vehicle, wherein the second wireless interface is different than the first wireless
interface (see similar rejection to claim 4).
As to claim 13, ALRABADY discloses the system of claim 8, wherein the wireless access point
comprises a hidden access point (see citation in rejection to claim 1, particularly [0032], “the vehicle 40 can store and retrieve its own key pair, as well as public keys of other devices, such as the wireless access point 70. When a vehicle first encounters a wireless access point, however, neither the vehicle nor the access point is likely to already have the other's public key, among other pieces of identifying information. Accordingly, it is advantageous to establish a method of key and information exchange that enables each wireless network participant to securely communicate with the other” wherein the wireless access point is considered hidden before its key pair is known to the vehicle).
As to claim 14, ALRABADY discloses the system of claim 8, wherein obtain the first value uniquely identifying the second remote device and the second authentication value in response to the
predetermined trigger event further comprises obtain the first value uniquely identifying the
second remote device or the second authentication value from embedded values contained in the
motor vehicle's internal storage (see similar rejection to claim 5).
As to claim 15, ALRABADY discloses the system of claim 8, wherein the first device comprises a remote secure network resource, and wherein the processor is further configured to:
establish an additional communication channel extending from the motor vehicle to the
second remote device before establishing the communication channel extending between the motor vehicle and the wireless access point to the first remote device,
wherein the additional communication channel comprises a wireless communication channel (see similar rejection to claim 6);	
wherein obtain the first value uniquely identifying the second remote device and the second authentication value in response to the predetermined trigger event further comprises
obtain the first value uniquely identifying the second remote device or the second authentication
value from content received over the additional wireless communication channel (see similar rejection to claim 6). 
As to claim 16, ALRABADY discloses the system of claim 8, wherein the first device comprises a mobile device (see similar rejection to claim 7. See figures 1-3, portable wireless device).
13.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over ALRABADY et al (US 2009/0291637) in view of Alrabady et al (US 2010/0178872, hereafter Alrabady’872).
As to claim 24, ALRABADY discloses a system comprising a processor to operate in a motor vehicle in an unattended power state, the processor configured to:
the processor is configured to, in response to a recognition of the predefined trigger event:
obtain data taken from the motor vehicle's internal storage or a memory of a first device coupled to the motor vehicle, the data including a first value and a second authentication value, the first value uniquely identifying a second remote device comprising a wireless access point that is different than the first device (see citation in rejection to claim 1, limitation 1);
autonomously establish a communication channel extending between the motor vehicle and the wireless access point using the first value and the second authentication value (see similar rejection (see citation in rejection to claim 1, limitation 2); and
transmit or receive a payload over the communication channel (see citation in rejection to claim 1, limitation 3).
	However, ALRABADY does not expressly disclose autonomously obtain one or more values from an incoming call or from embedded data of the vehicle; autonomously identify a resource to be autonomously monitored by the processor and monitoring the resource autonomously, by the processor; and compare data obtained based on a result of the autonomous monitoring against one or more obtained values; wherein a predefined trigger event is recognized based on a result of the comparing.
Alrabady’872 discloses a concept of autonomously obtain one or more values from an incoming call or from embedded data of a vehicle (figure 3, “predetermined speed”, “home location and allowable radius”); autonomously identify a resource to be autonomously monitored by the processor and monitoring the resource autonomously, by the processor (figure 3, step 302, 304, 306); and compare data obtained based on a result of the autonomous monitoring against one or more obtained values (figure 3, step 302, 306); wherein a predefined trigger event is recognized based on a result of the comparing (figure 3, step 306, when “YES”.  See also [0019], “The vehicle 106 also includes a nonvolatile memory 212 coupled to the controller 208 and storing information for operation of the vehicle in accordance with the preferred embodiment, including predetermined home location information.”; [0023], “When the speed is less than the predetermined speed 302, the controller 208 retrieves 304 home location information and an allowable distance (e.g., radius) from the nonvolatile memory 212.”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine ALRABADY with Alrabady’872.  The suggestion/motivation of the combination would have been to detect when the vehicle is approaching the wireless access point (Alrabady’872, [0015]).
14.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over ALRABADY in view of Alrabady’413, as applied to claim 21 and claim 1 above, and further in view of Alrabady et al (US 2010/0178872, hereafter Alrabady’872).
As to claim 22, ALRABADY in view of Alrabady’413 discloses the claimed invention substantially as discussed in claim 21, but does not expressly disclose autonomously obtain one or more values from an incoming call or from embedded data of the vehicle; autonomously identify a resource to be autonomously monitored by the processor and monitoring the resource autonomously, by the processor; and compare data obtained based on a result of the autonomous monitoring against one or more obtained values; wherein a predefined trigger event is recognized based on a result of the comparing.
Alrabady’872 discloses a concept of autonomously obtain one or more values from an incoming call or from embedded data of a vehicle (figure 3, “predetermined speed”, “home location and allowable radius”); autonomously identify a resource to be autonomously monitored by the processor and monitoring the resource autonomously, by the processor (figure 3, step 302, 304, 306); and compare data obtained based on a result of the autonomous monitoring against one or more obtained values (figure 3, step 302, 306); wherein a predefined trigger event is recognized based on a result of the comparing (figure 3, step 306, when “YES”.  See also [0019], “The vehicle 106 also includes a nonvolatile memory 212 coupled to the controller 208 and storing information for operation of the vehicle in accordance with the preferred embodiment, including predetermined home location information.”; [0023], “When the speed is less than the predetermined speed 302, the controller 208 retrieves 304 home location information and an allowable distance (e.g., radius) from the nonvolatile memory 212.”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine ALRABADY in view of Alrabady’413 with Alrabady’872.  The suggestion/motivation of the combination would have been to detect when the vehicle is approaching the wireless access point (Alrabady’872, [0015]).
As to claim 23, see similar rejection to claim 22.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/               Primary Examiner, Art Unit 2458